CHAPA, Justice,
concurring.
I concur in the results and most of the reasoning of the majority. However, I find no discomfort with the reasonable hypothesis test.
It is clear that in circumstantial evidence cases, appellate review requires that we consider whether the circumstances exclude every other reasonable hypothesis except that of the guilt of the accused. Butler v. State, 769 S.W.2d at 238 n. 1 (Tex.Crim.App.1989) (en banc); Humason v. State, 728 S.W.2d 363 (Tex.Crim.App.1987) (en banc). Direct evidence has much more potential for proving the guilt of an accused beyond a reasonable doubt than circumstantial evidence. It is therefore reasonable that the Texas Court of Criminal Appeals establish this additional “guideline for assaying whether a rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt” in circumstantial evidence cases. Anderson v. State, 701 S.W.2d 868 (Tex.Crim.App.1985), cert. denied, 479 U.S. 870, 107 S.Ct. 239, 93 L.Ed.2d 163 (1986). In so doing, the Texas Court of Criminal Appeals merely assured the constitutional protection afforded every accused that he not be convicted unless the state proves its case beyond a reasonable doubt.
I particularly disagree that the hypothesis test should not apply on the issue of the defendant’s state of mind, for in such eases, unless the accused admits his state of mind, it is only through circumstantial evidence that the state can prove it. Without the test, it would be easy to ignore the accused’s presumption of innocence as to his state of mind, when it is a necessary element of the offense.